Title: Frank Carr to James Madison, 17 November 1830
From: Carr, Frank
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Charlottesville
                                
                                Nov. 17th. 1830
                            
                        
                         
                        I enclose the accounts of the Bursar and Proctor of the University; also a report for the President and
                            Director of the Literary Fund— This last, Mr. Davis informs me, you had requested him to prepare. The close and
                            uninterrupted demands of his chair upon his time have induced him to devolve the duty upon me. I have endeavoured to
                            embrace in the report all that seemed to me material to communicate to the Legislature from an inspection of the
                            proceedings of the Board at their last meeting. Not being present myself at their meeting the proceedings which were
                            delivered to my custody could be my only guide in making the report. With sentiments of deep & sincere respect, I
                            am yr. obt. hb Sert
                        
                        
                            
                                Frank Carr
                            
                        
                    